Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “controlling a first uplink radio transmission on a first carrier from an unlicensed frequency spectrum based on a first access scheme, wherein the first access scheme is associated with radio resources allocated to the radio device by a first type of grant, and wherein the first type of grant is a first grant that is valid for a limited number of subframes; controlling a second uplink radio transmission on a second carrier from the unlicensed frequency spectrum based on a second access scheme, wherein the second access scheme is associated with radio resources allocated to the radio device by a second type of grant, and wherein the second type of grant is a second grant that is valid in a recurring manner in a sequence of subframes until the second grant is released”.
 	Independent claim 32 requires “control a first uplink radio transmission on a first carrier from an unlicensed frequency spectrum based on a first access scheme, wherein the first access scheme is associated with radio resources allocated to the radio device by a first type of grant, and wherein the first type of grant is a first grant that is valid for a limited number of subframes; control a second uplink radio transmission on a second carrier from the unlicensed frequency spectrum based on a second access scheme, wherein the second access scheme is associated with radio resources allocated to the radio device by a second type of grant, and 
 	Independent claim 34 requires “control a first uplink radio transmission on a first carrier from an unlicensed frequency spectrum based on a first access scheme, wherein the first access scheme is associated with radio resources allocated to the radio device by a first type of6 of 12 Application Ser. No. 16/604631 Attorney Docket No. 4015-10976 Client Docket No. P071517US02 grant, and wherein the first type of grant is a first grant that is valid for a limited number of subframes; control a second uplink radio transmission on a second carrier from the unlicensed frequency spectrum based on a second access scheme, wherein the second access scheme is associated with radio resources allocated to the radio device by a second type of grant, and wherein the second type of grant is a second grant that is valid in a recurring manner in a sequence of subframes until the second grant is released”.
 	Independent claim 35 requires “control a first uplink radio transmission on a first carrier from an unlicensed frequency spectrum based on a first access scheme, wherein the first access scheme is associated with radio resources allocated to the radio device by a first type of grant, and wherein the first type of grant is a first grant that is valid for a limited number of subframes; control a second uplink radio transmission on a second carrier from the unlicensed frequency spectrum based on a second access scheme, wherein the second access scheme is associated7 of 12 Application Ser. No. 16/604631 with radio resources allocated to the radio device by a second type of grant, and wherein the second type of grant is a second grant that is valid in a recurring manner in a sequence of subframes until the second grant is released”.
 	The prior art of record (in particular, Yang et al (US 2019/0174501) (hereinafter Yang) and Sun et al (US 2018/0098349) (hereinafter Sun) do not disclose, with respect to claim 1, “controlling a first uplink radio transmission on a first carrier from an unlicensed frequency 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477